 

Exhibit 10.2

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of June 1, 2016, by and among OXFORD FINANCE LLC (“Oxford”) as
collateral agent (in such capacity, “Collateral Agent”), the Lenders listed on
Schedule 1.1 of the Loan Agreement (as defined below) or otherwise a party
thereto from time to time including, without limitation, Oxford in its capacity
as a Lender, and SILICON VALLEY BANK, a California corporation (“SVB”) (in such
capacity, each a “Lender” and collectively, the “Lenders”), and HTG MOLECULAR
DIAGNOSTICS, INC., a Delaware corporation (“Borrower”).

Recitals

A. Collateral Agent, Lenders and Borrower have entered into that certain Loan
and Security Agreement dated as of August 22, 2014 as amended by that certain
First Amendment to Loan and Security and Disbursement Letter by and among
Borrower, Collateral Agent and Lenders dated as of August 4, 2015 (as the same
may from time to time be further amended, modified, supplemented or restated,
the “Loan Agreement”).  Lenders have extended credit to Borrower for the
purposes permitted in the Loan Agreement.

B. Borrower has requested that Collateral Agent and Lenders amend the Loan
Agreement to permit the financing of insurance premiums as more fully set forth
herein.

C. Collateral Agent and Lenders have agreed to so amend certain provisions of
the Loan Agreement, but only to the extent, in accordance with the terms,
subject to the conditions and in reliance upon the representations and
warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.  

2.1 Section 13.1 (Definitions).  Clause (e) of the definition of “Permitted
Indebtedness” is amended by deleting the reference to “Two Hundred Fifty
Thousand Dollars ($250,000.00)” and substituting in lieu thereof “Three Hundred
Fifty Thousand Dollars ($350,000.00)”.

2.2 Section 13.1 (Definitions).  The definition of “Permitted Indebtedness” is
amended by deleting the “and” at the end of clause (g), renumbering clause (h)
to be clause (i), and inserting a new clause (h) as follows:

(h) Indebtedness owing to finance companies incurred solely to finance deferred
insurance premiums in the ordinary course of business; provided that the
aggregate outstanding principal amount of all such Indebtedness does not exceed
Five Hundred Thousand Dollars ($500,000.00) at any time; and

2.3 Section 13 (Definitions).  The definition of “Permitted Liens” is amended by
deleting the “and” at the end of clause (l), renumbering clause (m) to be clause
(n), and inserting a new clause (m) as follows:

(m) Liens in favor of finance companies granted solely to secure the financing
of insurance premiums as permitted in clause (h) of the definition of Permitted
Indebtedness, so long as such Liens attach only to amounts payable to Borrower
under the applicable insurance policies; and

1

--------------------------------------------------------------------------------

 

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Collateral Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties.  To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower most recently delivered to
Collateral Agent and Lenders are true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not (a) contravene, conflict with, constitute a default under or
violate any material Requirement of Law binding on or affecting Borrower, (b)
constitute an event of default under any material agreement with a Person
binding on Borrower or its property, (c) contravene, conflict or violate any
applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which Borrower or any of its property or assets
may be bound or affected, or (d) conflict with the organizational documents of
Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any action by, filing, registration, or qualification
with, or Governmental Approval from, any Governmental Authority, except as
already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

6. Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Collateral Agent and Lenders of this Amendment; and
(b) Borrower’s payment of all Lenders’ Expenses incurred through the date of
this Amendment.

[Remainder of Page Intentionally Left Blank]

 

 

 

2

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

COLLATERAL AGENT:

OXFORD FINANCE LLC

 

BORROWER:

HTG MOLECULAR DIAGNOSTICS, INC.

 

 

 

 

 

By:

/s/ Mark Davis

 

By:

/s/ Shaun McMeans

Name:

Mark Davis

 

Name:

Shaun McMeans

Title:

Vice President – Finance, Secretary & Treasurer

 

Title:

Chief Financial Officer

 

 

 

 

 

LENDERS:

OXFORD FINANCE LLC

 

 

 

 

 

 

 

 

By:

/s/ Mark Davis

 

 

 

Name:

Mark Davis

 

 

 

Title:

Vice President – Finance, Secretary & Treasurer

 

 

 

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

By:

/s/ Anthony Flores

 

 

 

Name:

Anthony Flores

 

 

 

Title:

Vice President

 

 

 

 

[SIGNATURE PAGE TO SECOND AMENDMENT

TO LOAN AND SECURITY AGREEMENT]

 